Citation Nr: 0902639	
Decision Date: 01/26/09    Archive Date: 02/09/09

DOCKET NO.  07-13 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to educational assistance benefits under Title 38 
United States Code Chapter 30 (Montgomery GI Bill). 


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
Reserve from April 21, 2003 to April 19, 2004, and from May 
20, 2004 to May 10, 2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  


FINDING OF FACT

The veteran served on active duty in the United States Army 
Reserve from April 21, 2003 to April 19, 2004, a period of 11 
months and 29 days; and from May 20, 2004 to May 10, 2005, a 
period of 11 months and 21 days.  


CONCLUSION OF LAW

The requirements for basic eligibility for VA educational 
assistance under Chapter 30, Title 38, United States Code 
have not been met.  38 U.S.C.A. § 3011 (West 2002 & Supp. 
2008); 38 C.F.R. § 21.7042 (2008); Sabonis v. Brown, 6 Vet. 
App. 426 (1994). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has applied for basic educational assistance 
benefits under the provisions of Chapter 30.  See 38 U.S.C.A. 
§ 3001.  The program is available to individuals who meet 
certain criteria of basic eligibility, including active duty 
during certain prescribed dates.  See 38 U.S.C.A. § 3011; 38 
C.F.R. §§ 21.7040, 21.7042.

An individual may establish eligibility for basic educational 
assistance based on service on active duty under the 
following terms, conditions and requirements as listed in 38 
C.F.R. § 21.7042(a).

An individual who after June 30, 1985 first enters on active 
duty as a member of the Armed Forces must either (i) serve at 
least three years of continuous active duty in the Armed 
Forces, or (ii) in the case of an individual whose initial 
period of active duty is less than three years, serve at 
least two years of continuous active duty in the Armed 
Forces.  See 38 C.F.R. § 21.7042(a)(2).

The facts in this case are undisputed.  Beginning on April 
21, 2003, the veteran served an initial period of active duty 
lasting 11 months and 29 days.  This period of active duty 
was served in Irvine, California.  The veteran has reported 
that near the end of this initial period of active duty she 
was given the opportunity to serve with a military 
intelligence battalion that would see active duty abroad.  
The veteran reported that to qualify for this deployment she 
needed to have 12 months of active duty remaining.  
Therefore, instead of using terminal leave at the end of her 
initial period of active duty, she sold back her leave and 
was separated from active duty on April 19, 2004.  The 
following day she was transferred to the 368th Military 
Intelligence Battalion Detachment 17.  She then spent 30 days 
not on active duty while waiting for her second deployment to 
begin on May 20, 2004.  She was subsequently discharged from 
her second and final period of active duty on May 10, 2005, 
having served on active duty for 11 months and 21 days during 
that second period.  The veteran was honorably discharged 
from both periods of active duty.

The facts of the case clearly show that the veteran did not 
serve at least two years of continuous active duty in the 
Armed Forces.  The veteran contends that the qualifications 
required for her to pursue a more challenging deployment 
resulted in her not having two years of continuous service, 
and that the resulting break in service should not be used 
against her.  In this regard, the Board notes that the 
requirements of 38 C.F.R. § 21.7042(a)(2) are unambiguous in 
calling for at least two years of continuous active duty and 
do not provide any exceptions for circumstances such as those 
experienced by the veteran.  Additionally, while not directly 
impacting the Board's decision, it is worth noting that the 
veteran's two periods of active duty, even if they could 
somehow be considered as one continuous period, would not 
total two years; they would instead amount to 23 months and 
20 days.

The Board is precluded from awarding benefits where they are 
not allowed by statute.  See McTighe v. Brown, 7 Vet. App. 
29, 30 (1994).  There is no statutory authority that would 
allow VA to grant entitlement to Chapter 30 education 
benefits in this case.  

The Board further observes that the regulation provides for a 
number of other bases of entitlement to benefits under 
Chapter 30, such as additional Reserve service or service-
connected disability.  The veteran has not suggested that any 
such reason applies to her, and the record on appeal does not 
so suggest.

The Board appreciates the veteran's service on behalf of her 
country, and her sincere belief in her eligibility for 
educational assistance.  However, based on the foregoing, the 
Board finds that the evidence fails to establish that the 
veteran is eligible for educational assistance benefits under 
Chapter 30.  As the disposition of this claim is based on the 
law, and not on the facts of the case, the claim must be 
denied based on a lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Notice and Assistance 

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate her claim and to assist 
her in obtaining relevant evidence.  See generally the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159.

VCAA notification procedures do not apply in cases where the 
applicable chapter of Title 38, United States Code contains 
its own notice provisions.  See Barger v. Principi, 16 Vet. 
App. 132, 138 (2002).  Specific VCAA notice was not required 
in this case because the applicable regulatory notification 
procedure was 38 C.F.R. § 21.1031 for claims under Chapter 
30, not the VCAA.  


In addition, as explained above, the Board finds that the 
law, and not the evidence, is dispositive in this case and 
therefore no further duty to assist exists.  The VCAA does 
not affect matters on appeal when the issue is limited to 
statutory interpretation.  See Mason v. Principi, 16 Vet. 
App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2002); Smith v. Gober, 14 Vet. App. 227 (2002).


ORDER

Entitlement to educational assistance benefits under Title 38 
United States Code Chapter 30 (Montgomery GI Bill) is denied. 



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


